DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to communication filed on 11/20/20 in which claims 1-20 are pending.

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1-4 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0235329 to Koren et al in view of U.S. Publication No. 2016/0028646 to Fablet et al in view of U.S. Publication No. 2014/0215001 to Tucek et al and further in view of U.S. Publication No. 2011/0029641 to Fainberg et al.

a.    	As per claim 1, Koren et al teaches a method, comprising: in response to sending resource request data associated with a requested resource for a first web site (See paragraph a request to access content), receiving, by a user equipment comprising a processor, second web site data wherein the second web site data represents a universal resource locator associated with a first resource for a second web site (See paragraph [0041], The aggregator 220 may retrieve data from the cache 212 corresponding to the second content and embed the retrieved data within the first content); based on a first result of a comparison of the first resource to a second resource cached by the user equipment, determining, by the user equipment, whether the first resource is cached by the user equipment (See paragraph [0096-0097]); However, Koren et al fails to explicitly teach based on a second result of the determining whether the first resource is cached, wherein the second result comprises an indication that the first resource has been determined to have expired, performing, by the user equipment, an action associated with the first resource.  Furthermore, Koren et al fails to teach wherein the action comprises requesting the first resource for the second web site; in response to requesting the first resource, receiving, by the user equipment, notification data representative of a notification that a  server is going to generate a data stream comprising the first resource to send to the user equipment, wherein the data stream is different than a current data stream utilized to send the first resource request data, and in response to receiving the notification the requesting the first resource for the second web site, receiving, by the mobile device, resource data representing the first resource for the second web site, wherein the resource data comprises expiration data indicative of an expiration time associated with the first resource. 
		Fablet et al teaches In response to requesting the first resource, receiving, by the user equipment, notification data representative of a notification that a  server is going to generate a data stream comprising the first resource to send to the user equipment, wherein the data stream is different than a current data stream utilized to send the first resource request data the server device must first send a PUSH PROMISE frame which indicates which resource the server device intends to push.  Once the PUSH_PROMISE frame for a resource has been sent, the server device creates a new stream in order to transmit said resource).
		It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Fablet et al in the claimed invention of Koren et al in order to identify the resources that will be pushed.
		Tucek et al teaches based on a second result of the determining whether the first resource is cached, wherein the second result comprises an indication that the first resource has been determined to have expired, performing, by the user equipment, an action associated with the first resource (See paragraph [0019-0020]).  Furthermore, Tucek et al teaches wherein the action comprises requesting the first resource for the second web site, and sending second resource request data representative of a request for the requested resource; and in response to the requesting, receiving, by the user equipment, resource data representing the first resource for the second web site, wherein the resource data comprises expiration data indicative of an expiration time associated with the first resource (See paragraph [0019-0020]).
		It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Tucek et al in the claimed invention of Koren et al in order to reduce bandwidth usage.
		Fainberg et al teaches wherein the action comprises requesting the first resource for the second web site, and in response to the requesting the first resource for the second web site, receiving, by the mobile device, resource data representing the first resource for the second 
		It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Fainberg et al in the claimed invention of Koren et al in order to provide accelerated access to resources.

b.   	As per claim 8, Koren et al teaches a system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (See paragraph [0030]), comprising: in response to receiving first resource request data representative of a requested resource for a first web site (See paragraph [0022 and 0107], a request to access content), receiving second web site data representative of a universal resource locator associated with a first resource for a second web site (See paragraph [0041], The aggregator 220 may retrieve data from the cache 212 corresponding to the second content and embed the retrieved data within the first content); (See paragraph [0096-0097]), However, Koren et al fails to teach based on a result of a comparison of the first resource to a second resource cached by a user equipment wherein the result comprises an indication that the first resource has been determined to have expired, determining that the first resource is cached by a user equipment, (See paragraph [0096-0097]); sending notification data, representative of a notification of a data stream to be used in connection with sending the resource data to the user equipment, wherein the data stream is different than a current data stream utilized to receive the first resource request data; and based on the determining that the first resource is cached by the user equipment and receiving second resource request data representative of a request for the requested resource , performing an action associated with the first resource  and first resource 
	Fablet et al teaches Sending notification data, representative of a notification of a data stream to be used in connection with sending the resource data to the user equipment, wherein the data stream is different than a current data stream utilized to receive the first resource request data (See paragraph [0019-0021, 0159], the server device must first send a PUSH PROMISE frame which indicates which resource the server device intends to push.  Once the PUSH_PROMISE frame for a resource has been sent, the server device creates a new stream in order to transmit said resource).
		It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Fablet et al in the claimed invention of Koren et al in order to identify the resources that will be pushed.
Tucek et al teaches based on a result of a comparison of the first resource to a second resource cached by a user equipment wherein the result comprises an indication that the first resource has been determined to have expired, determining that the first resource is cached by a user equipment, (See paragraph [0096-0097]); and based on the determining that the first resource is cached by the user equipment and receiving second resource request data representative of a request for the requested resource , performing an action associated with the first resource  (See paragraph [0019-0020]).

Fainberg et al teaches teach first resource for a first web site wherein the resource request data comprises first expiration data associated with a first impending expiration of a first resource  and wherein the action comprises sending resource data, representative of the first resource, to the user equipment, based on the expiration data, to be utilized for the second web site, wherein the resource data comprises second expiration data indicative of a second impending expiration of the first resource (See paragraph [0040]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Fainberg et al in the claimed invention of Koren et al in order to provide accelerated access to resources.

c.    	As per claim 15, Koren et al teaches a non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations (See paragraph [0030]), comprising: facilitating sending first resource request data associated with a requested resource for a first web site (See paragraph [0022 and 0107], a request to access content); in response to the facilitating the sending the first resource request data, receiving second web site data, wherein the second web site data represents a universal resource locator associated with a first resource for the second web site (See paragraph [0041], The aggregator 220 may retrieve data from the cache 212 corresponding to the second content and embed the retrieved data within the first content); based on a first result of a comparison of the first resource to a second resource cached by a mobile device, determining whether the first 
	Fablet et al teaches sending notification data representative of a notification that server equipment is carrying out an instruction to send a first data stream comprising the resource data to the mobile device, wherein the first data stream is different than a second data stream utilized for the first resource request data (See paragraph [0019-0021, 0159], the server device must first send a PUSH PROMISE frame which indicates which resource the server device intends to push.  Once the PUSH_PROMISE frame for a resource has been sent, the server device creates a new stream in order to transmit said resource).
		It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Fablet et al in the claimed invention of Koren et al in order to identify the resources that will be pushed.

	Tucek et al teaches and based on a second result of the determining whether the first resource is cached, wherein the second result comprises an indication that the first resource has been determined to have expired, facilitating requesting the first resource for the second web site (See paragraph [0019-0020]) and sending second resource request data representative of a request for the requested resource (See paragraph [0019-0020]).
		It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Tucek et al in the claimed invention of Koren et al in view of Fablet in order to reduce bandwidth usage.
Fainberg et al teaches in response to the facilitating the requesting the first resource for the second web site, facilitating sending to the mobile device resource data representative of the first resource for the second web site, wherein the resource data comprises expiration data indicative of an expiration time associated with the first resource for the second web site (See paragraph [0040]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Fainberg et al in the claimed invention of Koren et al in view of Fablet and further in view of Tucek et al in order to provide accelerated access to resources.

d.    	As per claims 2, 12 and 20, Koren et al in view of Fablet in view of Tucek et al and further in view of Fainberg et al teaches the claimed invention as described above.  Furthermore, Koren et al teaches wherein the second web site data is metadata received from the server (See paragraph [0195]).



f.    	As per claim 4, Koren et al in view of Fablet in view of Tucek et al and further in view of Fainberg et al teaches the claimed invention as described above.  Furthermore, Koren et al teaches wherein performing the action in response to determining that the first resource is not the second resource, and wherein the action comprises requesting the first resource for the second web site (See paragraph [0020-0022]).

g.    As per claim 13, Koren et al in view of Fablet in view of Tucek et al and further in view of Fainberg et al teaches the claimed invention as described above.  Furthermore, Koren et al teaches wherein the web site data comprises stream identification data representative of a data stream to be used by the user equipment (See paragraph [0171-0172]).

h.    	As per claim 14, Koren et al in view of Fablet in view of Tucek et al and further in view of Fainberg et al teaches the claimed invention as described above.  Furthermore, Koren et al teaches wherein the performing the action comprises pre-fetching, by a network browser application of the user equipment, the first resource based on the determining that the first resource is cached by the user equipment (See paragraph [0131]).

.

6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0235329 to Koren et al in view of U.S. Publication No. 2016/0028646 to Fablet et al in view of U.S. Publication No. 2014/0215001 to Tucek et al and further in view of U.S. Publication No. 2011/0029641 to Fainberg et al as applied to claim 1 above, and further in view of U.S. Publication No. 2006/0015904 to Marcus.

a.    	As per claim 5, Koren et al in view of Fablet in view of Tucek et al and further in view of Fainberg et al teaches the claimed invention as described above.  However, Koren et al fails to teach wherein the first resource comprises subpage content related to a subpage of the second web site.
Marcus teaches wherein the first resource comprises subpage content related to a subpage of the second web site (See paragraph [0355]).
It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Marcus in the claimed invention of Koren et al in view of Fablet in view of Tucek et al and further in view of Fainberg et al in order to expedite the request.

7 is rejected under 35 U.S.C. 103 as being unpatentable over  U.S. Publication No. 2010/0235329 to Koren et al in view of U.S. Publication No. 2011/0029641 to Fainberg et al as applied to claim 1 above, and further in view of U.S. Publication No. 2004/0088375 to Sethi et al.

a.    As per claim 7, Koren et al in view of Fablet in view of Tucek et al and further in view of Fainberg et al teaches the claimed invention as described above.  However, Koren et al fails to teach in response to a browser associated with the user equipment being determined to have been idle, receiving, by the user equipment, the universal resource locator in a response header.
	Sethi et al teaches in response to a browser associated with the mobile device being determined to have been idle, receiving, by the mobile device, the universal resource locator in a response header (See paragraph [0022]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Sethi et al in the claimed invention of Koren et al in view of Fablet in view of Tucek et al and further in view of Fainberg et al in order to identify the optimum time period for caching data. 

8.	Claim 6, 9-11, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0235329 to Koren et al in view of U.S. Publication No. 2016/0028646 to Fablet et al in view of  U.S. Publication No. 2014/0215001 to Tucek et al and further in view of U.S. Publication No. 2011/0029641 to Fainberg et al as applied to claim 1 above, and further in view of U.S. Publication No. 2012/03117187 to Fredericksen et al.


Fredericksen et al teaches wherein the performing the action further comprises: performing the action in response to determining that the first resource is the second resource, and wherein the action comprises validating that the first resource is an expired resource (See paragraph [0063-0064]).
It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Frederickson et al in the claimed invention of Koren in order to avoid populating the index cache with information about document unlikely to be requested by users (See paragraph [0130]).

b.    	As per claim 9, , Koren et al in view of Fablet in view of Tucek et al and further in view of Fainberg et al teaches the claimed invention as described above.  However, , Koren et al in view of Fablet in view of Tucek et al and further in view of Fainberg et al fails to teach wherein the operations further comprise: generating limit data representative of a limit of the first resource for the second web site.
	Fredericksen et al teaches generating limit data representative of a limit of the first resource for the second web site (See paragraph [0130-0131]).


c.    	As per claim 10, , Koren et al in view of Fablet in view of Tucek et al and further in view of Fainberg et al teaches the claimed invention as described above.  However, Koren et al in view of Fainberg et al fails to teach wherein the operations further comprise: in response to determining whether there is a specified resource associated with the second web site, sending, to the mobile device, the limit data.
	Fredericksen et al teaches wherein the operations further comprise: in response to determining whether there is a specified resource associated with the second web site, sending, to the mobile device, the limit data (See paragraph [0130-0131]).
It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Frederickson et al in the claimed invention of Koren et al in view of Fablet in view of Tucek et al and further in view of Fainberg et al in order to avoid populating the index cache with information about document unlikely to be requested by users (See paragraph [0130]).

d.    	As per claim 11, , Koren et al in view of Fablet in view of Tucek et al and further in view of Fainberg et al teaches the claimed invention as described above.  However, , Koren et al in view of Fablet in view of Tucek et al and further in view of Fainberg et al fails to teach wherein the limit data is based on a probability determined to be associated with the resource request for the second resource.

It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Frederickson et al in the claimed invention of Koren in order to avoid populating the index cache with information about document unlikely to be requested by users (See paragraph [0130]).

e.    	As per claim 17, , Koren et al in view of Fablet in view of Tucek et al and further in view of Fainberg et al teaches the claimed invention as described above.  However, , Koren et al in view of Fablet in view of Tucek et al and further in view of Fainberg et al fails to teach wherein the first resource is subpage content related to a subpage of the second web site.
	Fredericksen et al teaches wherein the first resource is subpage content related to a subpage of the second web site (See paragraph [0130-0131]).
It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Frederickson et al in the claimed invention of Koren et al in view of Fablet in view of Tucek et al and further in view of Fainberg et al in order to avoid populating the index cache with information about document unlikely to be requested by users (See paragraph [0130]).

f.    	As per claim 18, , Koren et al in view of Fablet in view of Tucek et al and further in view of Fainberg et al teaches the claimed invention as described above.  However, , Koren et al in view of Fablet in view of Tucek et al and further in view of Fainberg et al fails to teach wherein the first resource is subpage content related to an expired subpage of the second web site.

It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Frederickson et al in the claimed invention of Koren et al in view of Fablet in view of Tucek et al and further in view of Fainberg et al in order to avoid populating the index cache with information about document unlikely to be requested by users (See paragraph [0130]).

g. 	As per claim 19, , Koren et al in view of Fablet in view of Tucek et al and further in view of Fainberg et al teaches the claimed invention as described above.  However, , Koren et al in view of Fablet in view of Tucek et al and further in view of Fainberg et al fails to teach wherein an availability to use the first resource is weighted based on a defined priority ranking for the first resource.
	Fredericksen et al teaches wherein an availability to use the first resource is weighted based on a defined priority ranking for the first resource (See paragraph [0129]).	
It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Frederickson et al in the claimed invention of Koren et al in view of Fablet in view of Tucek et al and further in view of Fainberg et al in order to avoid populating the index cache with information about document unlikely to be requested by users (See paragraph [0130]).
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 






/DJENANE M BAYARD/Primary Examiner, Art Unit 2444